DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 08-12-2019; claim(s) 1-20, is/are pending. This application was filed on 08-12-2019. 

 Information Disclosure Statement
The information disclosure statement(s) submitted: 08-12-2019, has/have been considered and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.
 
Step 1 asks: Is the claim to a process, machine, manufacture or composition of matter?
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least 1-20 describe(s) a “method” and “system” category.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A prong 1 asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
Step 2A prong 2 asks: If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Step 2A prong 1 asks: Claims 1 recite(s) “… determining … when at least one potential customer is located within a predetermined distance … of a sharing service; “transmitting offer information … to … the at least one potential customer … when … the at least one potential is located within the predetermined distance …”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Step 2A prong 2: This judicial exception is not integrated into a practical application because the additional limitation element(s) of “one or more processors ...” … “a network access device …” … “a memory device …”, “non-transitory computer-readable medium for proactive marketing” ” does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the aforementioned marketing use case a routine and conventional business practice performed via a machine – the aforementioned “offer information” including advertisements, marketing, consistent with a broadest reasonable interpretation, in view of Applicant specification, ¶4. Therefore, Applicant’s claimed invention is 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Dependent Claims
Dependent claims 2-9 and 11-18 and 20 is/are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-9 and 11-18 and 20 is/are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    
2. The method of claim 1, further comprising the step of receiving from the mobile device
of at least one potential customer a confirmation signal acceptance information in response to the
offer information. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

3. The method of claim 1, wherein the offer information includes at least one of: a make of
the one or more vehicles, a model of the one or more vehicles, one or more features of the one or
more vehicles, and a price for using the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

4. The method of claim 1, further comprising the steps of: receiving calendaring information regarding when the at least one mobile device of the at least one potential customer will be within the predetermined distance to the one or more vehicles; and transmitting off er information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the calendaring information indicates that the at least one mobile device of at least one potential customer will be within the predetermined distance at a future date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

5. The method of claim 1, wherein the offer information is displayed as an augmented reality visualization via a display device of the at least one mobile device of the at least one potential customer. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)



6. The method of claim 5, wherein the augmented reality visualization includes at least one of: a make of a vehicle, a model of the vehicle, one or more features of the vehicle, a price for using the vehicle, and directions to the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

7. The method of claim 1, further comprising the step of providing an identifying alert from the one or more vehicles when the at least one potential customer is located within the predetermined distance to the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

8. The method of claim 7, wherein the identifying alert from the one or more vehicles is at least one of an audible alert and visual alert. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

9. The method of claim 1, wherein the vehicle sharing service system is located within the
one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

11. The vehicle sharing service system of claim 10, wherein the communications module
further includes instructions that when executed by the one or more processors cause the one or
more processors to receive from the mobile device of at least one potential customer a
confirmation signal acceptance information in response to the offer information. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

12. The vehicle sharing service system of claim 10, wherein the offer information includes at
least one of: a make of the one or more vehicles, a model of the one or more vehicles, one or
more features of the one or more vehicles, and a price for using the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

13. The vehicle sharing service system of claim 10, wherein:  the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to receive, via the network access device, calendaring information regarding when the at least one mobile device of the at least one potential customer; the customer location module further includes instructions that when executed by the one  or more processors cause the one or more processors to determine when the at least one mobile device of the at least one potential customer will be within the predetermined distance to the one or more vehicles based on the calendaring information; and the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device, offer information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the calendaring information indicates that the at least one mobile device of at least one potential customer will be within the predetermined distance at a future date. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

14. The vehicle sharing service system of claim 10, wherein the offer information is
displayed as an augmented reality visualization via a display device of the at least one mobile
device of the at least one potential customer. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)


15. The vehicle sharing service system of claim 14, wherein the augmented reality visualization includes at least one of: a make of a vehicle, a model of the vehicle, one or more features of the vehicle, a price for using the vehicle, and directions to the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

16. The vehicle sharing service system of claim 10, wherein the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device, an instruction to the one or more vehicles causing the one of more vehicles to provide an identifying alert when the at least one potential customer is located within the predetermined distance to the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

17. The vehicle sharing service system of claim 16, wherein the identifying alert from the
one or more vehicles is at least one of an audible alert and visual alert. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

18. The vehicle sharing service system of claim 10, wherein the vehicle sharing service
system is located within the one or more vehicles. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

20. The non-transitory computer-readable medium of claim 19, further including instructions that when executed by one or more processors cause the one or more processors to receive from the mobile device of at least one potential customer a confirmation signal acceptance information in response to the offer information. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

Thus, based on the detailed analysis above, claim(s) 1-20 is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Penilla (US 11,017,360) in view of Elswick (US 10,019,621).
Regarding claim(s) 1, 19, Penilla discloses: A method for proactive marketing of a vehicle sharing service, the method comprising the steps of, A non-transitory computer-readable medium for proactive marketing of a vehicle sharing service and including instructions that when executed by one or more processors cause the one or more processors to [27:1-2, 50:65-66: memory and processors, for storage and execution of instructions/code, on a vehicle and alternately on servers]: 
determining, by a vehicle sharing service system, when at least one mobile device of at least one potential customer is located within a predetermined distance to one or more vehicles of the vehicle sharing service (i.e., determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37); [21:1-23] and 

Regarding [b], Penilla discloses transmitting information, including notification information to the user indicating that the person/user has arrived at the vehicle; [21:24-26]

Penilla does not disclose, as disclosed by Elswick:
transmitting offer information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the at least one mobile device of the at least one potential customer is located within the predetermined distance to the one or more vehicles (i.e., sending offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented visual information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [b], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s mobile device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location – which may be particularly helpful to the customer user of the mobile device when the vehicle is unmarked and there are a number of other vehicles in relatively close proximity. [2:34-56, 10:40-60, 12:9-20]

Regarding claim(s) 2, 11, 20, the combination of Penilla and Elswick discloses: The method of claim 1, The non-transitory computer-readable medium of claim 19. Elswick discloses [a]:  further comprising the step of receiving from the mobile device of at least one potential customer a confirmation signal acceptance information in response to the offer information (i.e., providing, by a customer user’s mobile device, validation of the identity of the target vehicle reserved by the customer, consummating the user’s request to operate the vehicle - consistent with a contract, operating the vehicle corresponding to said confirmation). [4:42-44, 12:9-16]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location, as validated by a customer’s device. [2:34-56, 10:40-60, 12:9-20]




Regarding claim(s) 3, 12, the combination of Penilla and Elswick discloses: The method of claim 1, The vehicle sharing service system of claim 10. Elswick discloses [a]: wherein the offer information includes at least one of: a make of the one or more vehicles, a model of the one or more vehicles, one or more features of the one or more vehicles, and a price for using the one or more vehicles (i.e., offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20] 








Regarding claim(s) 4, the combination of Penilla and Elswick discloses: The method of claim 1. 
Penilla discloses: further comprising the steps of: 
receiving calendaring information regarding when the at least one mobile device of the at least one potential customer will be within the predetermined distance to the one or more vehicles (i.e., determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37); [21:1-23: transmitting auditory information to a user located at a proximate distance when a system resident within a customer reserved vehicle, senses proximity of the customer]

Regarding [b], Penilla discloses transmitting information, including notification information to the user indicating that the person/user has arrived at the vehicle; [21:24-26]

Penilla does not disclose, as disclosed by Elswick:
transmitting offer information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the calendaring information indicates that the at least one mobile device of at least one potential customer will be within the predetermined distance at a future date (i.e., transmitting model/make information to a potential customer); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [b], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]
Regarding claim(s) 5, 14, the combination of Penilla and Elswick discloses: The method of claim 1, The vehicle sharing service system of claim 10. Elswick discloses [a]: wherein the offer information is displayed as an augmented reality visualization via a display device of the at least one mobile device of the at least one potential customer (i.e., providing an augmented reality interface to a customer). [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]Regarding claim(s) 6, 15, the combination of Penilla and Elswick discloses: The method of claim 5, The vehicle sharing service system of claim 14. Elswick discloses [a]: wherein the augmented reality visualization includes at least one of: a make of a vehicle, a model of the vehicle, one or more features of the vehicle, a price for using the vehicle, and directions to the one or more vehicles (i.e., sending offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]Regarding claim(s) 7, 16, the combination of Penilla and Elswick discloses: The method of claim 1, The vehicle sharing service system of claim 10. Penilla discloses: further comprising the step of providing an identifying alert from the one or more vehicles when the at least one potential customer is located within the predetermined distance to the one or more vehicles (i.e., wherein the communications module of claim 10 further includes instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device, an instruction to the one or more vehicles causing the one of more vehicles to provide an identifying alert - determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37). [21:1-23]




Regarding claim(s) 8, 17, the combination of Penilla and Elswick discloses: The method of claim 7, The vehicle sharing service system of claim 16. Penilla discloses: wherein the identifying alert from the one or more vehicles is at least one of an audible alert and visual alert (determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37). [21:1-23]

Regarding claim(s) 9, 18, the combination of Penilla and Elswick discloses: The method of claim 1, The vehicle sharing service system of claim 10. Elswick discloses [a]: wherein the vehicle sharing service system is located within the one or more vehicles (i.e., wherein the system, including one or more processors, that communicate with external mechanisms such as servers external to the vehicle, is housed within the vehicle). [2:42-53: a “vehicle [of a car swap or vehicle sharing service] may emit a wireless signal”, wherein a customer’s mobile device may be employed by the customer, “using a camera of the mobile device, the mobile device may be able to identify the beacon signal”, using “augmented reality (AR) techniques” to display the vehicle, a feature that “may be particularly helpful to the user of the mobile device when” the “vehicle is unmarked and there are a number of other vehicles in relatively close proximity”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [a], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location. [2:34-56, 10:40-60, 12:9-20]



Regarding claim(s) 10,  Penilla discloses: A vehicle sharing service system for proactive marketing of a vehicle sharing service, the vehicle sharing service system comprising: 
one or more processors; [27:1-2, 50:65-66: memory and processors, for storage and execution of instructions/code, on a vehicle and alternately on servers]

a network access device in communication with the one or more processors; [27:1-2, 50:65-66: memory and processors, for storage and execution of instructions/code, on a vehicle and alternately on servers]and
a memory device in communication with the one or more processors and storing [27:1-2, 50:65-66]:
 a customer location module including instructions that when executed by the one or more processors cause the one or more processors to determine when at least one mobile device of at least one potential customer is located within a predetermined distance to one or more vehicles of the vehicle sharing service (i.e., determining when a potential customer is close by a reserved vehicle/car to allow a reserved vehicle to be identified by the customer causing the car sharing system resident within the vehicle to trigger an alert such as a visual or audible alert, consistent with Applicant specification, ¶¶35-37); [21:1-23]

Regarding [d], Penilla discloses transmitting information, including notification information to the user indicating that the person/user has arrived at the vehicle; [21:24-26]

Penilla does not disclose, as disclosed by Elswick:
a communications module including instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device, offer information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the at least one mobile device of the at least one potential customer is located within the predetermined distance to the one or more vehicles (i.e., wherein modules are encompassed within memory for implementing instruction for sending offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [d], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s mobile device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location – which may be particularly helpful to the customer user of the mobile device when the vehicle is unmarked and there are a number of other vehicles in relatively close proximity. [2:34-56, 10:40-60, 12:9-20]
Regarding claim(s) 13, the combination of Penilla and Elswick discloses: The vehicle sharing service system of claim 10. 
Penilla discloses: wherein: 
the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to receive, via the network access device, calendaring information regarding when the at least one mobile device of the at least one potential customer (i.e., providing information to a system including a system resident within a shared vehicle); [21:1-23]

the customer location module further includes instructions that when executed by the one or more processors cause the one or more processors to determine when the at least one mobile device of the at least one potential customer will be within the predetermined distance to the one or more vehicles based on the calendaring information (i.e., configuring a vehicle with an app, and/or program instructions associated with determining when a customer user is proximate to facilitate audible/visual alerts to aid in identification of the vehicle); [21:1-23] and

Penilla does not disclose, as disclosed by Elswick:
the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device, offer information for using the one or more vehicles from the vehicle sharing service system to the at least one mobile device of the at least one potential customer when the calendaring information indicates that the at least one mobile device of at least one potential customer will be within the predetermined distance at a future date (i.e., sending offer information, including identifying information of a vehicle sharing service’s target vehicle/car  such as vehicle model information – facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from the target vehicle of interest to a potential customer’s device, identifying the vehicle, identifying or delineating it, from the plurality of shared vehicles/objects that may be stationed/positioned at a location, consistent with Applicant specification, ¶¶35-37); [Providing information to a potential customer’s mobile device’s user interface, including “augmented video image data”, as depicted in 10:41, information including “make, model, and/or license plate”, as depicted in 10:53-54, thereby “visually illustrat[ing] to a user of the mobile device the identity and location of the target vehicle” facilitating the removal of frictions associated with identifying the vehicle to allow “car swap [vehicle sharing]” customers the ease of “enter[ing] and operat[ing] his or her vehicle”, as depicted in 12:9-20; see also 2:34-56]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Penilla, to include notification information [c], as taught by Elswick, facilitating delineation of signals, such as provided for in augmented information, as provided for by a signal emanating from a target vehicle of interest to a potential customer’s mobile device, identifying the vehicle, separating it, from the plurality of shared vehicles stationed at a location – which may be particularly helpful to the customer user of the mobile device when the vehicle is unmarked and there are a number of other vehicles in relatively close proximity. [2:34-56, 10:40-60, 12:9-20]



Conclusion
Following below, prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1570
    1430
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682